 



Exhibit 10.12
RETIREMENT SAVINGS RESTORATION
PLAN
Originally Adopted — January 1, 2007
E. I. du Pont de Nemours and Company



--------------------------------------------------------------------------------



 



-2-

RETIREMENT SAVINGS RESTORATION PLAN
I. PURPOSE
     The purpose of this Plan is to provide an eligible employee with the
opportunity to defer, until termination of employment, receipt of salary that,
because of compensation limits imposed by law, is ineligible to be considered in
calculating benefits within the Company’s tax-qualified defined contribution
plan(s) and thereby recover benefits lost because of that restriction.
II. ADMINISTRATION
     The administration of this Plan is vested in the Board of Benefits and
Pensions appointed by the Company. The Board may adopt such rules as it may deem
necessary for the proper administration of the Plan, and may appoint such
person(s) or group(s) as may be judged necessary to assist in the administration
of the Plan. The Board’s decision in all matters involving the interpretation
and application of this Plan shall be final. The Board shall have the
discretionary right to determine eligibility for benefits hereunder and to
construe the terms and conditions of this Plan.
III. ELIGIBILITY
     An employee of the Company who is participating in the E. I. du Pont de
Nemours and Company Retirement Savings Plan and who is Grade 7 or above (or
equivalent level for a participating subsidiary) shall be eligible to
participate in this Plan (hereinafter “Participant”).
     For purposes of this Plan, the term “Company” means E.I. du Pont de Nemours
and Company, any wholly-owned subsidiary or part thereof and any joint venture,
partnership, or other entity in which E.I. du Pont de Nemours and Company has an
ownership interest, provided that such entity (1) adopts this Plan with the
approval of



--------------------------------------------------------------------------------



 



-3-

E.I. du Pont de Nemours and Company and (2) agrees to make the necessary
financial commitment in respect of any of its employees who become Participants
in this Plan.
     Participation in this Plan is entirely voluntary.
IV. PARTICIPANTS’ ACCOUNTS
(A) Participant Contributions. A Participant may elect to defer receipt of a
percentage of compensation (as defined in the Retirement Savings Plan) in excess
of the amount prescribed in Internal Revenue Code Section 401(a)(17), and have
the dollar equivalent of the deferral percentage credited to a Participant
Account under this Plan. The deferral percentage elected under this Plan shall
not exceed 6%. Except as provided below, such deferral election will be made
prior to the beginning of each calendar year and will be irrevocable for that
calendar year.
For purposes of a Participant’s first year of participation in this Plan, the
compensation deferral election must be made within 30 days of the date the
employee becomes eligible to participate in the Plan, and no later than 30 days
prior to the first day of the month for which compensation is deferred and will
be irrevocable for the remainder of that calendar year.
(B) Company Matching Contributions. To the extent that a Participant makes a
deferral election under the terms of subparagraph (A) above, the Company will
credit to that Participant’s Account in this Plan an amount equivalent to 100%
of the Participant Contribution.
(C) Company Non-elective Contributions. For each employee eligible to
participate in this Plan, whether or not he or she makes a deferral election
under the terms of subparagraph (A) above, the Company will credit to that
Participant’s Account in this Plan an amount equal to 3% of the employee’s
compensation (as defined in the Retirement Savings Plan) in excess of the amount
prescribed in Internal Revenue Code Section 401(a)(17).
(D) Earnings Equivalents. Credits for Participant Contributions and Company
Matching and Non-elective Contributions shall be treated as having been invested
in one or more of the investment options available for the ongoing deposit of
new employee contributions in the Retirement Savings Plan. Additional credit (or
debit) amounts will be posted to the Participant’s Account in this Plan based on
the performance of those investment options.



--------------------------------------------------------------------------------



 



-4-

     The Participant shall have the right to:

  (1)   designate which of the available investment options are to be used in
valuing his/her Account under this Plan, subject to the rules governing
investment direction in the Retirement Savings Plan; and/or     (2)   change the
designated investment options used in valuing his/her Account under this Plan,
subject to the rules governing investment direction and/or transfers among funds
in the Retirement Savings Plan.

(E) Credits to Accounts. Participant Contributions, Company Matching and
Non-elective Contributions and Earnings Equivalents shall be credited (or
debited) to the Participant’s Account under this Plan as unfunded book entries
stated as cash balances, and will not be payable to Participants until such time
as employment with the Company terminates. The cash balances in Participant
Accounts shall be unfunded general obligations of the Company, and no
Participant shall have any claim to or security interest in any asset of the
Company on account thereof.
V. VESTING
     Participant Contributions and Company Matching and Earnings Equivalents
attributable thereto shall be vested at the time such amounts are credited to
the Participant’s Account. Company Non-elective Contributions and Earnings
Equivalents thereto shall be vested after the employee completes 3 years of
service, as defined in the Retirement Savings Plan.
VI. PAYMENT OF BENEFITS
     Amounts payable under this Plan shall be paid in a lump sum as soon as
practical following termination of employment, unless a Participant irrevocably
elects under rules prescribed by the Board of Benefits and Pensions to receive
payments at a later commencement date or in a series of annual installments. Any
such election shall be made by the Participant at the time the deferral election
is made. Notwithstanding any provision of this Plan to the contrary, amounts
payable to an officer of the Company shall be paid no sooner than the sixth
month anniversary of the employee’s termination date. All payments under this
Plan shall be made by, and all expenses of administering this Plan shall be
borne by, the Company.



--------------------------------------------------------------------------------



 



-5-

VII. NON-ASSIGNMENT
     No assignment or alienation of the rights and interests of participants,
beneficiaries and survivors under this Plan will be permitted or recognized
under any circumstances. Plan benefits can be paid only to participants,
beneficiaries or survivors.
VIII. RIGHT TO MODIFY
     The Company reserves the right to change or discontinue this Plan in its
discretion by action of the Compensation & Benefits Committee or its delegate.